Citation Nr: 1146595	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  05-03 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to November 1973.  He served in the Republic of Vietnam from January 9, 1972 to November 23, 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in relevant part, determined that new and material evidence had not been submitted to reopen the claim for service connection for PTSD.  

In November 2007, the Board reopened the Veteran's claim of entitlement to service connection for PTSD and remanded the issue for further development.

Additional evidence was added to the claims file after the last supplemental statement of the case was in issued in June 2010.  In a February 2011 post-remand brief, the Veteran's representative submitted a waiver of initial RO consideration of the evidence.


FINDING OF FACT

The Veteran did not report for a VA examination scheduled in conjunction with his reopened claim, and the most probative evidence does not establish a current diagnosis of PTSD based on credible and/or corroborated stressors.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD with depression have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.655 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in April 2002 and December 2007 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The December 2007 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was readjudicated in June 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, records from the Social Security Administration, private treatment records, hearing testimony, and VA treatment records and examination reports.  

The claims folder reflects that the Veteran was scheduled for a VA examination in conjunction with his PTSD claim but that the Veteran did not report for the examination and further indicated that any further examination requests be cancelled.  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, the Veteran was asked to provide information about treatment providers in a December 2007 letter, verification of a reported stressor was undertaken, and a VA medical examination was scheduled.  However, the Veteran failed to report for this examination and indicated that he did not want to reschedule it.  Accordingly, the Board finds that the remand directives have been substantially complied with, and that a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a).  Under 38 C.F.R. 
§ 3.655, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause" fails to report for such examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 4.125 (2011).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); 38 U.S.C.A. § 1154(b) (West 2002).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304 governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressors.  The rule now provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the veteran's symptoms are related to the claimed stressors, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.  38 C.F.R. § 3.304(f)(3) (2011).

The Board notes that service connection for PTSD was initially denied in a May 1995 rating decision.  At that time the Veteran's claimed stressors were being a truck driver responsible for collecting bodies of dead soldiers, being under enemy fire, and seeing many dead soldiers.  His subsequent claim for service connection for PTSD was denied in a July 1998 rating decision.  At that time he reported that he was involved in combat.  He stated that he was a door gunner on a chopper and killed people.  He stated that he drove a track vehicle into the jungle to retrieve bodies of young soldiers and burning the bodies of the dead.  

The Veteran's service personnel records confirm his service in Vietnam and that he served with the 2nd Squadron, 11th Armor Calvary Regiment with a primary military specialty was as a cook.  He was assigned to work at Headquarter-Headquarters Troop, 2nd Squadron, 11th Armor Cavalry.  In various written statements and in testimony before the Board in August 2007, the Veteran has alleged that he served as replacement in Vietnam because he developed a rash and he could no longer serve as a cook.  He reported that for five weeks, his job duties changed to infantryman and a driver.  He indicated that his assignments involved performing guard duty and being a door gunner on a chopper.  He reported that he transported troops into the jungle in an armored personnel carrier (APC) and that he would bring back bodies of young soldiers.  Significantly, however, the service personnel records do not provide any specific information regarding those circumstances.  In particular, the service personnel records do not reflect that the Veteran had actual confrontations with or was involved with enemy fire.  Moreover, the service personnel records do not reflect that the Veteran was awarded any medals or ribbons indicative of combat service.  Indeed, the Veteran subsequently sought correction of his personnel records from the military, and the service department concluded that the Veteran's service did not support the award of a combat infantry badge.  

In a September 2005 VA treatment record, a psychiatrist noted the veteran was being seen for PTSD that had been diagnosed by another physician.  The psychiatrist noted, however, that there was no documentation of the basis for the PTSD diagnosis itself.  Concerning military history, the examiner noted that the Veteran reporting service in Vietnam for 11 months driving an ambulance, jeeps and other vehicles, and flying helicopters.  It was stated that the Veteran had been on a fire base but never in the actual combat zone.  The trauma the Veteran reported was seeing one dead person, otherwise none.  Mental status examination found the Veteran provided excessive details and was manipulative.  The assessment was chronic depression with psychosis and borderline personality disorder with antisocial features.  The psychiatrist stated that the she did not see PTSD. 

In conjunction with his current claim for service connection, the Veteran reported a new stressor-the death of soldier A.L.  In a September 2005 statement, the Veteran reported he was to relieve a person by the name of A.L. from guard duty and that they were both standing and talking when they were attacked by rockets being fired by the enemy.  The Veteran ducked into a bunker for cover.  When the attack was over, the Veteran went out of the bunker to check on A.L. and noticed that he was hit and killed by one of the rockets.  He indicated that this incident occurred in either February or March 1972.  At the August 2007 Board hearing, the Veteran testified that A.L. was killed on February 29, 1972.  

Personnel records for A.L. were submitted by the Veteran's representative and show that A.L. was killed in action while on ambush patrol on February 29, 1972 and was shot in the head.  The Veteran's contentions concerning witnessing A.L.'s death while on guard duty and A.L. being struck by a rocket do not appear consistent with the actual manner of A.L.'s death.  

Due to the inconsistency between the Veteran's reported stressors and his report to the September 2005 VA clinician, the fact that his specific request for a combat infantry badge was found to be unsupported by the military correction board, and the inconsistencies between the actual manner of A.L.'s death and the Veteran's statements, the Board finds the Veteran's contentions regarding his stressors are not reliable.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the observations and the date on which the statements were written in weighing credibility).  

However, the Board notes that A.L. was killed, and that he served in the 11th Armor Calvary Regiment as did the Veteran.  Thus, the death is verified, although the Veteran's contention of witnessing the death is not credible.  Nevertheless, the question of whether the death of a soldier in the same regiment is sufficient to cause PTSD is a medical question. 

The RO, as directed in the prior Board remand, scheduled the Veteran for a VA PTSD examination.  The Veteran did not report to the June 2010 VA examination.  The VA Medical Center (VAMC) noted that multiple correspondence advising the Veteran of his examination had been returned and that they tried to contact the Veteran.  When the Veteran presented to the clinic for treatment, they tried to reschedule his examination.  However, the Veteran advised them to forget about it and cancel everything.  The Veteran was advised of his failure to report and his refusal to have the examination rescheduled in the June 2010 supplemental statement of the case and that such failure was in part, the reason for the denial of his claim.  He has not subsequently indicated a willingness to report.  As the current claim for service connection for PTSD was based on a reopened claim, the Veteran's failure to report for the VA examination serves as a basis to deny the claim.  38 C.F.R. § 3.655 (2011) (when the clamant fails to report for an examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied).

Additionally, the Board notes that the claims file does contain medical records reflecting a current diagnosis of PTSD during the course of this claim; however, none of those records provide the basis for the diagnosis and/or do not attribute the PTSD to the Veteran hearing of the death of A.L.  Moreover, after service, the Veteran had a significant incident in 1994 when he was attacked and injured in the hand and head by a person wielding a machete.  At that time he contended that that incident caused PTSD.  Thus, the evidence of record is not sufficient to establish a current diagnosis of PTSD related to a credible and/or corroborated stressor.  As the Veteran refused to have his VA examination rescheduled, an examination and medical opinion to address whether he suffers from PTSD as a result of credible or corroborated stressors could not be obtained.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, as the probative evidence of record fails to establish that the Veteran suffers from PTSD as a result of credible stressors associated with military service, the claim for service connection for PTSD is denied.  

As a final matter, the Board acknowledges that medical evidence of record includes other psychiatric diagnoses, including depression and a mood disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Significantly, however, the claims folder contains no competent evidence of an association between any psychiatric disability and the Veteran's active duty.  Moreover, service treatment records do reflect any diagnosis of a psychiatric disorder and the Veteran denied depression, excessive worry, or nervous trouble of any sort on his separation examination.  In any event, the Veteran refused to be scheduled for a VA psychiatric examination and has not indicated a willingness to report.  Thus, there is no basis to establish service connection for any psychiatric disability, and no further action pursuant to Clemons is required. 

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD with depression is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


